DETAILED ACTION
Notice of Pre- AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election with traverse of Group I, Claims 1 – 10 and 18 – 20 in the reply filed on 7/8/2022 is acknowledged. Claims 11-17 and 21-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. 
Response to Arguments
3. 	Applicant's election with traverse of Group I in the reply filed on 7/8/2022 is acknowledged.  The traversal is on the grounds that the Shiraiwa et al. reference does not particularly teach the compound IA and numerous selections must be made within the various R groups to arrive at the claimed compound. Applicant further traverses that the skilled person would not have the slightest motivation to consult this reference when looking for new aroma chemicals. The traversal is not found persuasive because the compound of formula (I) cannot qualify as a special technical feature as it does not provide contribution over the prior art, as it is disclosed by Shiraiwa. Shiraiwa teaches R21-R30 groups can be hydrogen or alkyl groups and therefore encompass the general compound of claim 1. The use of the compound in an aroma is not considered the common technical feature shared between groups. Since the prior art teaches the general compound of claim 1, the traversal is not found to be persuasive. As such, the restriction is still deemed proper and is therefore made FINAL.



Claim Objections
4.	Claim 1 is objected to because of the following informalities:  the preamble of claim 1 is missing the word “An” preceding the preamble “Aroma chemical composition”. It is suggested that the claim be amended to recite “An aroma chemical composition”. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
Claims 8-10 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 8-10 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.


	
9.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


10.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites “at least one further aroma chemical and/or at least one non-aroma chemical component which is preferably selected from the group consisting of surfactants, oil components and solvents.” The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 2 is considered indefinite and is thereby rejected.






Claim Analysis

11.	Summary of Claim 1:
Aroma chemical composition, comprising a compound of formula (I) 

    PNG
    media_image1.png
    167
    272
    media_image1.png
    Greyscale


wherein R', R2, R3, R4 and R5 are hydrogen; 

or R' and R2, together with the carbon atoms to which they are bound, form a C-C double bond and R3, R4 and R5 are hydrogen;

or R2 and R3, together with the carbon atoms to which they are bound, form a C-C double bond and R', R4 and R5 are hydrogen;

or R3 and R4, together with the carbon atoms to which they are bound, form a C-C double bond and R1 , R2 and R5 are hydrogen;

or R4 and R5, together with the carbon atoms to which they are bound, form a C-C double bond and R', R2 and R3 are hydrogen; or

R' and R2, together with the carbon atoms to which they are bound, form a C-C double bond, R3 and R4, together with the carbon atoms to which they are bound, form a C-C double bond, and R5 is hydrogen;

or R' and R2, together with the carbon atoms to which they are bound, form a C-C double bond, R4 and R5, together with the carbon atoms to which they are bound, form a C-C double bond, and R3 is hydrogen;

or R2 and R3, together with the carbon atoms to which they are bound, form a C-C double bond, R4 and R5, together with the carbon atoms to which they are bound, form a C-C double bond, and R' is hydrogen;  ACTIVE. 122317350.01or a stereoisomer thereof, or a mixture of different compounds of formula (I), or a mixture of stereoisomers of a compound of formula (I) or of different compounds of formula (I).

 
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruppin et al. (US PG Pub 2016/0340292 A1).
	Regarding claims 1, 3-5, 18-19, Ruppin et al. teach an odor masking composition comprising at least one ether of formula (b1):
R4 – O – R5

in which R4 and R5 together with the oxygen atom to which they are bonded form a ring structure comprising 3 to 20 atoms and wherein the R4 and R5 can be alkyl groups (claim 1). Ruppin et al. further teach the odor masking composition comprising fragrance additives [0081] thereby reading on the “aroma composition” of the instant claim 1 and the “method for preparing a fragrance composition” of the instant claim 19. Regarding claims 3-5, Ruppin et al. teach “at least one ether” (claim 1) thereby teaching that more than one ether formula can be present in the composition.
	Rupping et al. do not particularly teach the compound of formula (I), (IA), (IB), (IE).  
Although the reference fails to teach the particular compound of formula (I), (IA), (IB), or (IE), the similarity between the chemical structures having a ring structure with alkyl groups and the particular compounds of the instant claim are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed aroma composition with a 6 component ring structure with alkyl groups at the 3, 5 and 6 position.   Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 
Regarding claim 2, Ruppin et al. further teach the odor masking composition comprising fragrance additives [0081] thereby reading on “at least one further aroma chemical” as required by the instant claim.
Regarding claims 6, 10, and 20, Ruppin et al. teach the odor masking composition comprising fragrance additives [0081] thereby reading on the perfume composition as required by the instant claim.
Regarding claim 7, Ruppin et al. teach the amount of the ether is present in the odor masking composition in an amount of from at most 10% by weight (claim 1) thereby reading on the claimed range of from 0.001 to 99.9% by weight.
Regarding claims 8 and 9, Rupin et al. teach the ether compound as set forth above with fragrance additives [0081] thereby reading on the use as an aroma chemical and the use for modifying the scent character of a fragrance composition.


14.	Claims 1-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oertling et al. (US PG Pub 2010/0226864 A1).
	Regarding claims 1, 3-5 and 18-19, Oertling et al. teach alkyl substituted tetrahydropyrans as flavoring substances (Title) wherein an alkylated tetrahydropyran formula has the following general formula (I):


    PNG
    media_image2.png
    104
    289
    media_image2.png
    Greyscale


wherein each R1 independently of the other is either hydrogen or a branched or unbranched alkyl residue with between 1 and 3 carbon atoms,  R2 is a branched or unbranched alkyl residue with between 3 and 4 carbon atoms and wherein R3 is a branched or unbranched alkyl residue with between 1 and 5 carbon atoms (claim 1, [0012-0019]). Oertling et al. teach the alkyl substituted tetrahydropyran is in a preparation for use as a cosmetic (claim 10) and wherein the preparation further comprises a perfume (claim 11) thereby reading on the “aroma composition” as required by the instant claim. Regarding claims 3-5, Oertling et al. teach mixtures of the alkyl substituted tetrahydropyrans compounds [0008].  In a preferred embodiment, Oertling et al. teach 2,6-diethyl-5-isopropyl-2-methyltetrahydroyran (claim 4), which corresponds to the formula:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


	The difference between the present compounds (I), (IA), (IB), (IE) and the disclosure of Oertling et al. is the requirement of the diethyl group at the 3 and 5 position and the propyl group at the 2 position.
Although the reference fails to teach the particular compound of formula (I), (IA), (IB), or (IE), the similarity between the chemical structures having a diethyl groups at the 2,6 position and a propyl group at the 5 position instead of the diethyl groups at the 3,5 position and a propyl group at the 2 position are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed aroma composition with the diethyl groups at the 3,5 position and a propyl group at the 2 position.   Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 
	Regarding claim 2, Oertling et al. teach a preparation for use as a cosmetic (claim 10) and wherein the preparation further comprises a perfume (claim 11) thereby reading on the “at least one further aroma chemical” as required by the instant claim.
	Regarding claims 6, 10 and 20, Oertling et al. teach a preparation for use as a pharmaceutical (claim 10).
Regarding claim 7, Oertling et al. teach the alkyl substituted tetrahydropyrans compounds are present in amounts of between 10 ppm and 2% by weight [0081] thereby reading on the claimed range of from 0.001 to 99.9% by weight.
Regarding claims 8 and 9, Rupin et al. teach the composition as set forth above with perfume (claim 11) thereby reading on the use as an aroma chemical and the use for modifying the scent character of a fragrance composition.
	 
Conclusion

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763